
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10


Description of the 2005 Management Incentive Bonus Plan


        In 2005 key employees of Georgia Gulf Corporation ("Georgia Gulf"),
including Messrs. Schmitt, Seal, Beerman, Doherty and Shannon, the named
executive officers (each, a "Participant," and collectively, the
"Participants"), will participate in our management incentive bonus plan (the
"Plan"). The objective of the Plan is to motivate the performance of the
Participants by creating the potential for increased compensation tied directly
to company profit. In December 2004, the Compensation Committee assigned bonus
points to each Participant, set primarily by reference to his salary level,
which, for Mr. Schmitt, were equal to 55 percent of his base salary, and for
each other Participant, were equal to 50 percent of his base salary. The
Compensation Committee also established a corporate target for 2005 earnings
which is an EBITDA (earnings before interest, taxes, depreciation and
amortization) return equal to Georgia Gulf's cost of capital plus 200 basis
points.

        Under the terms of the Plan, if the corporate target is reached, the
Participants receive a payment equal to 70 percent of their points awarded. If
the corporate target is not reached, payments are ratably reduced to a minimum
target, which is the greater of half of the corporate target or a risk-free rate
of return (e.g., 10 year Treasury Bill), in which case Participants receive a
payment equal to 10 percent of their points awarded. If the corporate target is
surpassed, payments are ratably increased to a maximum, which is double the
Participants' points where earnings equal two times the corporate target.

        Although not formalized in any written plan, the remaining 30 percent of
each Participant's bonus payment under the Plan will be awarded based on Georgia
Gulf's 2005 earnings and each Participant's performance for 2005.

--------------------------------------------------------------------------------





QuickLinks


Description of the 2005 Management Incentive Bonus Plan
